DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment (Claim and Specification) filed on 09/13/2021 has been entered. Claims 1-15 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 14 recites “a transitory or non-transitory computer-readable medium” which is clearly including a transitory embodiment. Based on the broadest reasonable interpretation, the recited “computer-readable storage medium” is interpreted to include nonstatutory subject matter (e.g., signals, carrier waves, etc.).
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites “a data structure defining stream information”. It is well known to a person having ordinary skill in the art that “a data structure” is a way to store and organize data which can be directed to a logical embodiment. The claim is not directed to process, machine, manufacture, or composition of matter, e.g., the claim(s) is directed to mere information in the form of data. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more core network functions for establishing” and “selective forwarding unit (SFU) configured to receive and selectively forward” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitations of “one or more core network functions for establishing” and “selective forwarding unit (SFU) configured to receive and selectively forward” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. The use of the term “core network function” or “selective forwarding unit (SFU)” does not describe a particular structure for performing the claimed functions. As would be recognized by those of ordinary skill in the art, the functions of “to: establish, receive, forward” can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The dependent claims 2-6 have been reviewed and they fail to cure the 112(b) deficiency. Claims 2-6 fail to disclose the corresponding structure for “one or more core network functions” and “selective forwarding unit (SFU)”. Therefore, claims 2-6 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because they do not cure the 112(b) deficiency and they are dependent claims of rejected independent claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-6 are rejected under 112(a) because the specification is devoid of adequate structure for “one or more core network functions” and “selective forwarding unit (SFU)” to perform the claimed functions. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. See the 112(b) rejection, set forth above, for more details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 10250921 B1).
Regarding claim 11, Yang teaches a device for transmitting a data stream in real-time via a first network link of a communication network to a selective forwarding unit (SFU), wherein the selective forwarding unit is configured to, in real-time, selectively forward the data stream to one or more receivers via respective second network links, wherein the device comprises: (Fig. 1-2: the SFU to receive a plurality of video streams from a plurality of user devices and selectively forwards the plurality of video streams to each participant device.)
a network interface configured to interface with the communication network; (Fig. 2a and 2b: communications interface)
a processor subsystem configured to: (Fig. 2b: processing circuitry)
via the network interface, receive a target bitrate from the selective forwarding unit in the form of bitrate information or another data representation; and (Col 2 line 47-59: The media server include a SFU to receive a plurality of video streams from a plurality of user devices. The media server to determine an available bandwidth from the media server to each of the plurality of user devices, and to identify one or more user devices among the plurality of user devices as being associated with low available bandwidths. Col 4 lines 42-52: the adaptive video transcoder can beneficially perform video transcoding on at least some large video streams to produce corresponding small video streams, which can be selectively forwarded to one or more of the participant devices having low available network bandwidths.)
adjust a bitrate of the data stream to the target bitrate. (Col 4 lines 42-52: Such small video streams can be produced using a reduced frame size (e.g., 360p or any other suitable frame size) and/or a lower bitrate (e.g., 500 kbits/sec or any other suitable bitrate) compared with the frame size (e.g., 720p, 1080p, or any other suitable frame size) and/or the bitrate (e.g., 1 Mbits/sec or any other suitable bitrate), respectively, of the large video streams.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 10250921 B1) in view of Fodor (EP 1284073 B1).
Regarding claim 1, Yang teaches a network node or a distributed system of network nodes for facilitating real-time transport of data streams in a communication network, wherein the communication network comprises: 
at least one selective forwarding unit (SFU) configured to, in real-time, receive a data stream from a sender via a first network link of the communication network and selectively forward the data stream to one or more receivers via respective second network links; (Fig. 1-2: the SFU to receive a plurality of video streams from a plurality of user devices and selectively forwards the plurality of video streams to each participant device.)
wherein the network node or the distributed system comprises: 
a network interface configured to interface with the communication network; (Fig. 2a and 2b: communications interface)
a processor subsystem configured to interface between the selective forwarding unit and the one or more core network functions by: (Fig. 2b: processing circuitry)
receiving stream information from the selective forwarding unit, the stream information being indicative of a first bandwidth associated with transport of the data stream via a select one or more network links, the select one or more network links being one or more of a group of: the first network link and the respective second network links; (Col 2 line 47-59: The media server include a SFU to receive a plurality of video streams from a plurality of user devices. The media server to determine an available bandwidth from the media server to each of the plurality of user devices, and to identify one or more user devices among the plurality of user devices as being associated with low available bandwidths.)
and  
based on the stream information, providing bitrate information to the selective forwarding unit, the bitrate information being indicative of a target bitrate to be used for the transport of the data stream via the select one or more network links. (Col 4 lines 42-52: the adaptive video transcoder can beneficially perform video transcoding on at least some large video streams to produce corresponding small video streams, which can be selectively forwarded to one or more of the participant devices having low available network bandwidths. Such small video streams can be produced using a reduced frame size (e.g., 360p or any other suitable frame size) and/or a lower bitrate (e.g., 500 kbits/sec or any other suitable bitrate) compared with the frame size (e.g., 720p, 1080p, or any other suitable frame size) and/or the bitrate (e.g., 1 Mbits/sec or any other suitable bitrate), respectively, of the large video streams.)
	Yang does not explicitly disclose one or more core network functions for establishing service guarantees for data flows in the communication network; based on the stream information, requesting the one or more core network functions to establish a service guarantee for the transport of the data stream via the select one or more network links.
	However, Fodor teaches one or more core network functions for establishing service guarantees for data flows in the communication network; ([0012]: IntServ defines a number of services such as Controlled-Load (defined in IETF RFC 2211) and Guaranteed (defined in IETF RFC 2212). The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth.)
	based on the stream information, requesting the one or more core network functions to establish a service guarantee for the transport of the data stream via the select one or more network links. ([0014]: The RSVP protocol is used by a host to request specific qualities of service from the network for particular application data streams or flows. RSVP is also used by routers to deliver QoS requests to all nodes along the path(s) of the flows and to establish and maintain state to provide the requested service.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include above limitation. One would have been motivated to do so because Integrated Services ("IntServ") provide the ability for applications to choose among multiple, controlled levels of delivery service for their data packets. The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth. As taught by Fodor, [0011]-[0012].

	Regarding claim 2, Yang and Fodor teach the network node or the distributed system of network nodes according to claim 1.
	Fodor teaches wherein the one or more core network functions comprise a policy -3-3427057.v1Attorney's Docket No.: 4965.1121-001control function, and wherein the processor subsystem is configured to request the policy control function to establish a quality-of-service (QoS)-based service guarantee for the transport of the data stream via the select one or more network links. ([0105]: the QoS management functions for a UMTS bearer service in the control plane and QoS management functions for end-to-end IP QoS with a policy control function. [0012]: guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include above limitation. One would have been motivated to do so because Integrated Services ("IntServ") provide the ability for applications to choose among multiple, controlled levels of delivery service for their data packets. The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth. As taught by Fodor, [0011]-[0012].

Regarding claim 4, Yang and Fodor teach the network node or the distributed system of network nodes according to claim 1.
Yang teaches determine an available bandwidth (e.g. the first bandwidth) from the media server to each of the plurality of user devices. (Col 2 line 47-59: The media server include a SFU to receive a plurality of video streams from a plurality of user devices. The media server to determine an available bandwidth from the media server to each of the plurality of user devices.)
Fodor teaches request the one or more core network functions to establish the service guarantee by requesting a second bandwidth to be allocated for the transport of the data stream via the select one or more network links; and ([0012]: guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth.)
determine the second bandwidth based on the first bandwidth. ([0134]: IP QoS admission control manages allocation of QoS resources (e.g. including bandwidth) based on administrative policy and available resources (e.g. the first bandwidth.).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include above limitation. One would have been motivated to do so because Integrated Services ("IntServ") provide the ability for applications to choose among multiple, controlled levels of delivery service for their data packets. The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth. As taught by Fodor, [0011]-[0012].

Regarding claim 5, Yang and Fodor teach the network node or the distributed system of network nodes according to claim 4.
Fodor teaches to determine the second bandwidth as: the first bandwidth; or a function of the first bandwidth and resource information indicative of a bandwidth allocation and/or bandwidth capacity of the select one or more network links. ([0134]: IP QoS admission control manages allocation of QoS resources (e.g. including bandwidth) based on administrative policy and available resources (e.g. the first bandwidth.).)

Regarding claim 6, Yang and Fodor teach the network node or the distributed system of network nodes according to claim 1.
Yang teaches to determine the target bitrate based on at least one of: a response received from the one or more core network functions which is indicative of a guaranteed bandwidth; and a function of the first bandwidth and resource information indicative of a bandwidth allocation and/or bandwidth capacity of the select one or more network links. (Col 4 lines 42-52: the adaptive video transcoder can beneficially perform video transcoding on at least some large video streams to produce corresponding small video streams, which can be selectively forwarded to one or more of the participant devices having low available network bandwidths. Such small video streams can be produced using a reduced frame size (e.g., 360p or any other suitable frame size) and/or a lower bitrate (e.g., 500 kbits/sec or any other suitable bitrate) compared with the frame size (e.g., 720p, 1080p, or any other suitable frame size) and/or the bitrate (e.g., 1 Mbits/sec or any other suitable bitrate), respectively, of the large video streams.)

Regarding claim 7, Yang and Fodor teach a communication network comprising the network node or the distributed system of network nodes according to claim 1.
Yang teaches the media server (e.g. conference application server) interfacing with SFU. (Fig. 1-2)
Fodor teaches wherein the network node or the distributed system is configured as a network function-4- 3427057.v1Attorney's Docket No.: 4965.1121-001of the communication network for providing a network function-based interface between the selective forwarding unit and the one or more core network functions. ([0003]: applications include various real time applications (IP Telephony, video conferencing), streaming services (audio or video). [0096]: A corresponding PCF in a policy server receives, from the application server, filtering data derived from session data received by the application server during the session.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include above limitation. One would have been motivated to do so because some IP network applications have quality-of-service ("QoS") requirements. Examples of such applications include various real time applications (IP Telephony, video conferencing), streaming services (audio or video), or high quality data services (browsing with bounded download delays). Recognizing these requirements, the Internet Engineering Task Force ("IETF"), which is the main standards body for IP networking, recently standardized a set of protocols and mechanisms that enable IP network operators to build QoS-enabled IP networks. As taught by Fodor, [0003].

Regarding claim 8, Yang teaches a network node or a distributed system of network nodes configured as a selective forwarding unit (SFU) by being configured to, in real-time, receive a data stream from a sender via a first network link of a communication network and selectively forward the data stream to one or more receivers via respective second network links, wherein the network node or the distributed system comprises: (Fig. 1-2: the SFU to receive a plurality of video streams from a plurality of user devices and selectively forwards the plurality of video streams to each participant device.)
a network interface configured to interface with the communication network; (Fig. 2a and 2b: communications interface)
a communication interface to an entity providing an interface between i) the selective forwarding unit and ii) one or more core network functions for establishing data flows in the communication network; (Fig. 2b: processing circuitry and communications interface.)
a processor subsystem configured to: 
via the communication interface, provide stream information to the entity, the stream information being indicative of a first bandwidth associated with transport of the data stream via a select one or more network links, the select one or more network links being one or more of a group of: the first network link and the second network links; (Col 2 line 47-59: The media server include a SFU to receive a plurality of video streams from a plurality of user devices. The media server to determine an available bandwidth from the media server to each of the plurality of user devices, and to identify one or more user devices among the plurality of user devices as being associated with low available bandwidths.)
via the communication interface, obtain bitrate information from the entity, the bitrate information being indicative of a target bitrate to be used for the transport of the data stream via the select one or more network links; and (Col 4 lines 42-52: the adaptive video transcoder can beneficially perform video transcoding on at least some large video streams to produce corresponding small video streams, which can be selectively forwarded to one or more of the participant devices having low available network bandwidths.)
via the network interface, provide the bitrate information or another data representation of the target bitrate to the sender and/or one or more receivers. (Col 4 lines 42-52: Such small video streams can be produced using a reduced frame size (e.g., 360p or any other suitable frame size) and/or a lower bitrate (e.g., 500 kbits/sec or any other suitable bitrate) compared with the frame size (e.g., 720p, 1080p, or any other suitable frame size) and/or the bitrate (e.g., 1 Mbits/sec or any other suitable bitrate), respectively, of the large video streams.)
Yang does not explicitly disclose the entity interfacing with one or more core network functions for establishing service guarantees for data flows in the communication network.
	However, Fodor teaches the entity interfacing with one or more core network functions for establishing service guarantees for data flows in the communication network. ([0012]: IntServ defines a number of services such as Controlled-Load (defined in IETF RFC 2211) and Guaranteed (defined in IETF RFC 2212). The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include above limitation. One would have been motivated to do so because Integrated Services ("IntServ") provide the ability for applications to choose among multiple, controlled levels of delivery service for their data packets. The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth. As taught by Fodor, [0011]-[0012].

Regarding claim 9, Yang and Fodor teach the network node or the distributed system of network nodes according to claim 8.
Yang teaches wherein the entity providing the interface to the one or more core network functions is a network node or a distributed system of network nodes in the communication network, and wherein the communication interface is represented by the network interface. (Fig. 2a and 2b: communications interface)

Regarding claim 10, Yang and Fodor teach the network node or the distributed system of network nodes according to claim 8.
Yang teaches configured to establish the entity providing the interface as an internal function. (Fig. 2b: SFU 206, specialized code and data 226, specialized processing circuitry 222. Fig. 2a: The media server 202 can function as a packet data router, receiving, at a video bridge/router 208 of the SFU 206, the video streams from the respective devices 204.1, . . . , 204.n, and selectively forwarding (or routing), via the video bridge/router 208 of the SFU 206, a plurality of digital video streams to each participant device.)

Regarding claim 12, Yang teaches a computer-implemented method for facilitating real-time transport of data streams in a communication network, wherein the communication network comprises: 
at least one selective forwarding unit (SFU) configured to, in real-time, receive a data stream from a sender via a first network link of the communication network and selectively forward the data stream to one or more receivers via respective second network links; (Fig. 1-2: the SFU to receive a plurality of video streams from a plurality of user devices and selectively forwards the plurality of video streams to each participant device.)
wherein the method comprises interfacing between the selective forwarding unit and the one or more core network functions by: 
receiving stream information from the selective forwarding unit, the stream information being indicative of a first bandwidth associated with transport of the data stream via a select one or more network links, the select one or more network links being one or more of a group of: the first network link and the second network links; (Col 2 line 47-59: The media server include a SFU to receive a plurality of video streams from a plurality of user devices. The media server to determine an available bandwidth from the media server to each of the plurality of user devices, and to identify one or more user devices among the plurality of user devices as being associated with low available bandwidths.)
and
based on the stream information, providing bitrate information to the selective forwarding unit, the bitrate information being indicative of a target bitrate to be used for the transport of the data stream via the select one or more network links. (Col 4 lines 42-52: the adaptive video transcoder can beneficially perform video transcoding on at least some large video streams to produce corresponding small video streams, which can be selectively forwarded to one or more of the participant devices having low available network bandwidths. Such small video streams can be produced using a reduced frame size (e.g., 360p or any other suitable frame size) and/or a lower bitrate (e.g., 500 kbits/sec or any other suitable bitrate) compared with the frame size (e.g., 720p, 1080p, or any other suitable frame size) and/or the bitrate (e.g., 1 Mbits/sec or any other suitable bitrate), respectively, of the large video streams.)
Yang does not explicitly disclose one or more core network functions for establishing service guarantees for data flows in the communication network; based on the stream information, requesting the one or more core network functions to establish a service guarantee for the transport of the data stream via the select one or more network links.
	However, Fodor teaches one or more core network functions for establishing service guarantees for data flows in the communication network; ([0012]: IntServ defines a number of services such as Controlled-Load (defined in IETF RFC 2211) and Guaranteed (defined in IETF RFC 2212). The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth.)
	based on the stream information, requesting the one or more core network functions to establish a service guarantee for the transport of the data stream via the select one or more network links. ([0014]: The RSVP protocol is used by a host to request specific qualities of service from the network for particular application data streams or flows. RSVP is also used by routers to deliver QoS requests to all nodes along the path(s) of the flows and to establish and maintain state to provide the requested service.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include above limitation. One would have been motivated to do so because Integrated Services ("IntServ") provide the ability for applications to choose among multiple, controlled levels of delivery service for their data packets. The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth. As taught by Fodor, [0011]-[0012].

Regarding claim 13, Yang teaches a computer-implemented method for, in real-time, receiving a data stream via a first network link of a communication network and selectively forwarding the data stream to one or more receivers via respective second network links, wherein the method comprises: 
providing stream information to an entity providing an interface to one or more core network functions for establishing data flows in the communication network, the stream information being indicative of a first bandwidth associated with transport of the data stream via a select one or more network links, the select one or more network links being one or more of a group of: the first network link and the second network links; (Col 2 line 47-59: The media server include a SFU to receive a plurality of video streams from a plurality of user devices. The media server to determine an available bandwidth from the media server to each of the plurality of user devices, and to identify one or more user devices among the plurality of user devices as being associated with low available bandwidths.)
obtaining bitrate information from the entity, the bitrate information being indicative of a target bitrate to be used for the transport of the data stream via the select one or more network links; and (Col 4 lines 42-52: the adaptive video transcoder can beneficially perform video transcoding on at least some large video streams to produce corresponding small video streams, which can be selectively forwarded to one or more of the participant devices having low available network bandwidths. Such small video streams can be produced using a reduced frame size (e.g., 360p or any other suitable frame size) and/or a lower bitrate (e.g., 500 kbits/sec or any other suitable bitrate) compared with the frame size (e.g., 720p, 1080p, or any other suitable frame size) and/or the bitrate (e.g., 1 Mbits/sec or any other suitable bitrate), respectively, of the large video streams.)
providing the bitrate information or another data representation of the target bitrate to the sender and/or one or more receivers. (Col 4 lines 42-52: Such small video streams can be produced using a reduced frame size (e.g., 360p or any other suitable frame size) and/or a lower bitrate (e.g., 500 kbits/sec or any other suitable bitrate) compared with the frame size (e.g., 720p, 1080p, or any other suitable frame size) and/or the bitrate (e.g., 1 Mbits/sec or any other suitable bitrate), respectively, of the large video streams.)
Yang does not explicitly disclose the entity interfacing with one or more core network functions for establishing service guarantees for data flows in the communication network.
	However, Fodor teaches the entity interfacing with one or more core network functions for establishing service guarantees for data flows in the communication network. ([0012]: IntServ defines a number of services such as Controlled-Load (defined in IETF RFC 2211) and Guaranteed (defined in IETF RFC 2212). The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include above limitation. One would have been motivated to do so because Integrated Services ("IntServ") provide the ability for applications to choose among multiple, controlled levels of delivery service for their data packets. The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth. As taught by Fodor, [0011]-[0012].

Regarding claim 14, claim 14 (computer-readable medium) is substantially similar to claim 12 (method), thus the same rationale applies.

Regarding claim 15, Yang teaches a data structure defining stream information for use by an entity providing an interface between i) a selective forwarding unit and ii) one or more core network functions in a communication network for establishing data flows in the communication network, (Fig. 1-2: the SFU to receive a plurality of video streams from a plurality of user devices and selectively forwards the plurality of video streams to each participant device. Fig. 2b: processing circuitry and communications interface.)
wherein the data structure comprises at least one of: a network-level address indicative of a network link via which a data stream is transported in the communication network;  a minimum required bandwidth for the transport of the data stream via the network link; a preferred bandwidth for the transport of the data stream via the network link; an allocated bandwidth for the network link; and a maximum expected bandwidth for the transport of the data stream via the network link. (Col 4 lines 42-52: the adaptive video transcoder can beneficially perform video transcoding on at least some large video streams to produce corresponding small video streams, which can be selectively forwarded to one or more of the participant devices having low available network bandwidths. Such small video streams can be produced using a reduced frame size (e.g., 360p or any other suitable frame size) and/or a lower bitrate (e.g., 500 kbits/sec or any other suitable bitrate) compared with the frame size (e.g., 720p, 1080p, or any other suitable frame size) and/or the bitrate (e.g., 1 Mbits/sec or any other suitable bitrate), respectively, of the large video streams.)
Yang does not explicitly disclose the entity interfacing with one or more core network functions for establishing service guarantees for data flows in the communication network.
	However, Fodor teaches the entity interfacing with one or more core network functions for establishing service guarantees for data flows in the communication network. ([0012]: IntServ defines a number of services such as Controlled-Load (defined in IETF RFC 2211) and Guaranteed (defined in IETF RFC 2212). The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include above limitation. One would have been motivated to do so because Integrated Services ("IntServ") provide the ability for applications to choose among multiple, controlled levels of delivery service for their data packets. The service definition defines the required characteristics of the network equipment in order to deliver the service. For example, guaranteed service provides firm, mathematically-provable bounds on end-to-end datagram queuing delays and makes it possible to provide a service that guarantees both delay and bandwidth. As taught by Fodor, [0011]-[0012].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 10250921 B1) in view of Fodor (EP 1284073 B1), and further in view of Riu (US 20100061249 A1).
Regarding claim 3, Yang and Fodor teach the network node or the distributed system of network nodes according to claim 1.
Yang and Fodor do not explicitly disclose wherein the one or more core network functions comprise a network management function, and wherein the processor subsystem is configured to request the network management function to establish the service guarantee via allocation or configuration of a network slice for the transport of the data stream.
However, Riu teaches wherein the one or more core network functions comprise a network management function, and wherein the processor subsystem is configured to request the network management function to establish the service guarantee via allocation or configuration of a network slice for the transport of the data stream. ([0048]: allows for real-time interaction between access nodes and core network management functions to maintain and guarantee QoS and Quality of Experience (QoE) for services. [0049]: In order to guarantee QoS for a given service-mix, it is necessary to include access network resource status information into resource management decisions during service subscription and service invocation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Fodor to include above limitation. One would have been motivated to do so because existing wire-line broadband solutions have limitations in supporting features like QoS, mobility and security because there is no unified standardized architecture such as in the mobile sector with GSM or WCDMA (ETSI, 3GPP). It would be advantageous to have a system and method for managing access networks connecting to broadband networks that overcomes the disadvantages of the prior art. As taught by Riu, [0037]-[0045].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455